People v Jackson (2021 NY Slip Op 03610)





People v Jackson


2021 NY Slip Op 03610


Decided on June 9, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
MARK C. DILLON
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2021-00041
 (Ind. No. 2826/05)

[*1]The People of the State of New York, respondent,
vErwin Jackson, appellant.


Erwin Jackson, Elmira, NY, appellant pro se.
Joyce Smith, Acting District Attorney, Mineola, NY (Jason R. Richards and Monica M. C. Leiter of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended order of restitution of the Supreme Court, Nassau County (Jerald S. Carter, J.), dated April 19, 2012.
ORDERED that the appeal is dismissed.
This appeal must be dismissed. "The right to appeal in a criminal action is purely statutory" (People v Taylor, 99 AD2d 820, 820; see People v Santos, 64 NY2d 702, 704). The Criminal Procedure Law enumerates the judgments, sentences, and orders from which a defendant may appeal as of right or by permission (see CPL 450.10; 450.15; People v Jackson, 152 AD3d 796; People v Morse, 148 AD3d 611; People v Taylor, 99 AD2d 820; People v Fricchione, 43 AD3d 410, 411). The amended order of restitution at issue is not one of these enumerated papers, and accordingly, this Court is without jurisdiction to hear this appeal (see People v Jackson, 159 AD3d 921; People v Morse, 148 AD3d at 611; People v Fricchione, 43 AD3d at 411).
LASALLE, P.J., DILLON, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court